Citation Nr: 1144422	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-42 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased initial rating for seborrhea/eczema, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to July 2001.       

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In February 2011, the Board remanded this matter for additional medical inquiry.   


FINDINGS OF FACT

1.  Prior to March 17, 2011, the evidence of record does not indicate that the Veteran's dermatitis and eczema covered less than 5 percent of his entire body, less than 5 percent of the exposed areas of his body, and shows that it did not involve treatment with systemic therapy.  

2.  Since March 17, 2011, the evidence of record has indicated that the Veteran's dermatitis covers 5 percent of the exposed area of his body, but that his disorders do not cover at least 20 percent of the exposed or unexposed areas of the body, or involve treatment with systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's seborrhea/eczema had not been met prior to March 17, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

2.  The criteria for a rating in excess of 10 percent for the Veteran's seborrhea/eczema have not been met since March 17, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2007 and January 2009.  These letters fully addressed the requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the July 2007 letter was submitted to the Veteran prior to the adverse October 2007 rating decision.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Increased Rating

In May 2007, the Veteran filed a claim to reopen his claim for service connection for seborrhea/eczema, which had been previously denied by VA in final rating decisions of record.  See 38 C.F.R. §§ 3.156, 20.200.  In October 2007, the RO granted service connection for the disorder, and assigned a noncompensable rating effective the date of the claim to reopen.  See 38 C.F.R. § 3.400.  The Veteran appealed to the Board the assigned rating.  

In February 2011, the Board remanded this matter for additional medical inquiry.  Following such inquiry, the RO, in a September 2011 rating decision, increased the assigned disability evaluation to 10 percent, effective March 17, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period). 
    
In the decision below, the Board will assess the evidence of record to determine whether higher evaluations have been warranted during the entire appeal period from the date of the Veteran's claim to reopen his claim for service connection in May 2007.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

The relevant evidence of record consists of statements from the Veteran, VA treatment records, and VA compensation examination reports dated in August 2007 and March 2011.    

In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Veteran's skin disorder has been rated under Diagnostic Code (DC) 7806 of 38 C.F.R. § 4.118.  Under DC 7806, a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806. 

The evidence of record indicates that the Veteran has dermatitis on his face as well as his chest, and has eczema in his groin area.  None of the evidence of record prior to March 17, 2011 indicated use of systemic therapy, or that the skin disorders covered at least 5 percent of the exposed or unexposed areas of the Veteran's body.  Since March 17, 2011, the record indicates that the dermatitis on the Veteran's head amounted to 5 percent of the exposed areas of his body.  

The August 2007 VA report noted mild to mild-moderate subacute eczematous dermatitis on the Veteran's scalp, eyebrows, central chest, and lower scrotum.  The examiner noted mild chronic changes which were tender at times.  The examiner indicated itchiness and a burning sensation as well.  The examiner indicated that topical steroids "WILL" be required as well as ketoconazole.  And the examiner diagnosed the Veteran with moderately severe seborrheic dermatitis.  The examiner did not indicate the percentage of the Veteran's body affected by the disorder, and did not indicate the use of systemic therapy.  

VA treatment records dated between August 2007 and January 2011 indicate treatment for eczema on the Veteran's face and in his groin area.  These records indicate use of topical, steroidal creams.  These records do not indicate the percentage of the Veteran's body affected by the disorder, and do not state that he was treated with systemic therapy.  

In an April 2010 Board hearing, the Veteran testified that his skin disorders caused him itchiness, scaling, and flaking, particularly in his facial area.  The Veteran testified that he experiences flare ups of his disorders, and that the disorders affect him in working with clients as a counselor.  

The March 2011 VA report indicated no use of oral steroids.  The examiner noted a scaly rash consistent with seborrheic dermatitis affecting the right side of the Veteran's forehead, his eyebrows, and both ears.  The examiner noted an erythematous rash in the groin area that was consistent with eczema.  The examiner indicated that the rash did not cause scarring.  The examiner indicated that the disorders affected 5 percent of the exposed area of the Veteran's body, but less than 5 percent of the total body.    

In sum, the Board finds a rating increase unwarranted here.  Prior to March 17, 2011, the evidence did not indicate the use of systemic therapy, or that the skin disorders covered at least 5 percent of the exposed or unexposed areas of the Veteran's body.  A noncompensable rating was therefore warranted during that time period.  See Fenderson, supra.  Since March 17, 2011, the record has not indicated that the Veteran's skin disorders have affected at least 20 percent of his exposed or unexposed areas of his body, or has necessitated the use of systemic therapy.  So a rating in excess of 10 percent has been unwarranted since March 17, 2011.  See 38 C.F.R. § 4.118, DC 7806. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

      Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DC addressed in this decision.  But none of the Veteran's disorders is productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the service-connected skin disorder at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating for seborrhea/eczema is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


